DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 3, 5, 8, and 9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  All of the following recitations include a human organism within their scope and thus claims 2, 3, 5, 8, and 9 are not patentable:
 “a first anchoring element extending through the first aperture and into the lateral side, thereby facilitating the attachment of the spinous process plate to the spinous process” (claim 2, lines 2-4)

“the third fixation element includes a tulip coupled to the pedicle via a pedicle screw” (claim 5, lines 1-2)
“the laminar plate includes an axis extending substantially parallel to the transverse plane of the patient” (claim 8, lines 1-2)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brehm et al. (EP 2 149 341 A1).
Claim 1. Brehm et al. disclose an apparatus for treating a fracture in a pars interarticularis of a vertebral arch on a lateral side of a spinous process (spinous process 312) of a spine of a patient, the fracture having a length and defining a first part . 
Claims 1, 2, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschl et al. (US 2015/0196328 A1).
Claim 1. Hirschl et al. disclose an apparatus for treating a fracture in a pars interarticularis of a vertebral arch on a lateral side of a spinous process (spinous process SP) of a spine of a patient, the fracture having a length and defining a first part of the fractured pars interarticularis and a second part of the fractured part of the pars interarticularis (note that this is merely the intended use of the claimed apparatus, and the Examiner is taking the position that the apparatus of Hirschl et al. can be used in such a manner), the apparatus comprising: a spinous process plate (plate 42a) extending substantially parallel to a sagittal plane (anterior-posterior plane) through the spine when implanted, the spinous process plate including a first fixation element (bore 59a and “bone screw” as recited in para. 0044) configured to attach the spinous process plate to the lateral side; a laminar plate (lower surface of rod holder 50a that extends substantially parallel to rod 44a) extending transversely from the spinous process plate and transversely to both the sagittal plane and a coronal plane (lateral plane) through the spine when implanted, the laminar plate including a second fixation element (hook area 47a) configured to attach the laminar plate to a laminar (see para. 0047) on the lateral side; a sub-laminar hook (hook 46a) extending transversely from the laminar plate and substantially parallel to a transverse plane through the spine when implanted, 
Claim 2. Hirschl et al. disclose wherein the first fixation element includes a first aperture (bore 59a) through the spinous process plate and a first anchoring element (“bone screw” as recited in para. 0044) extending through the first aperture and into the lateral side, thereby facilitating the attachment of the spinous process plate to the spinous process (Figs. 1-3 and 8-9). 
Claim 6. Hirschl et al. disclose wherein the spinous process plate extends in a first plane, the laminar plate extends in a second plane, and the first and second planes are at an obtuse angle with respect to one another (see Figs. 2 and 3) (Figs. 1-3 and 8-9). 
Claim 8. Hirschl et al. disclose wherein the laminar plate includes an axis extending substantially parallel to the transverse plane of the patient, and the rod 
Claim 10. Hirschl et al. disclose wherein the spinous process plate, the laminar plate, and the rod are sized and shaped to connect to a lumbar vertebrae of the spine (see para. 0015) (Figs. 1-3 and 8-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brehm et al. (EP 2 149 341 A1) in view of Jensen et al. (US 2014/0188223 A1).
Claim 3. Brehm et al. disclose wherein the second fixation element includes a second aperture (aperture through which screw 129 extends) through the laminar plate and a second anchoring element (screw 129) extending through the second aperture (Figs. 1d and 3b-d). 
Brehm et al. fail to disclose that the second anchoring element extends into the laminar on the lateral side, thereby facilitating the attachment of the laminar plate to the laminar (claim 3). 
Jensen et al. teach an apparatus comprising: a spinous process plate (first limb 3); and a laminar plate (second limb 4) including a second fixation element (facet screw 50 and aperture through which facet screw 50 extends) facilitating a connection of the laminar plate to a laminar, wherein the second fixation element includes a second aperture (aperture through which facet screw 50 extends) through the laminar plate and a second anchoring element (facet screw 50) extending through the second aperture and into the laminar on the lateral side of the spinous process, thereby facilitating the connection of the laminar plate to the laminar of the spine (Figs. 1-2).  Such a configuration of the second anchoring element allows for immobilization of the facet joint due to the second anchoring element extending through the lamina and into the facet (see para. 0035).
claim 3) in order to allow for immobilization of the facet joint due to the second anchoring element extending through the lamina and into the facet.  In view of such a modification, the second anchoring element would extend into the laminar on the lateral side, thereby facilitating the attachment of the laminar plate to the laminar (claim 3).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschl et al. (US 2015/0196328 A1) in view of Arcenio et al. (US 2011/0160772 A1).
Hirschl et al. fail to disclose a third fixation element coupling the distal end of the rod to the pedicle on the lateral side when implanted (claim 4), wherein the third fixation element includes a tulip coupled to the pedicle via a pedicle screw, and a locking element fixing the distal end of the rod to the tulip (claim 5).
Arcenio et al. teach an apparatus comprising: a spinous process plate (see plate attached to the spinous process via a fixation element as shown in Fig. 77); a rod (rod 7701) extending toward a pedicle when implanted; and a third fixation element (“tulip-head” and “pedicle screw” in para. 0275) coupling a distal end of the rod to the pedicle on the lateral side of the spinous process of the spine of the patient when implanted, wherein the third fixation element includes a tulip (“tulip-head” in para. 0275) coupled to the pedicle via a pedicle screw (trans-facet interpedicular screw 7700), and a locking element (locking screw 7702) fixing the distal end of the rod to the tulip (Fig. 77).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a third fixation element coupling claim 4), wherein the third fixation element includes a tulip coupled to the pedicle via a pedicle screw, and a locking element fixing the distal end of the rod to the tulip (claim 5), as suggested by Arcenio et al., as such a configuration can allow for stabilization of the facet joint.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschl et al. (US 2015/0196328 A1).
Hirschl et al. fail to disclose that the obtuse angle is one of: (i) between 90 degrees and about 140 degrees; (ii) between 90 degrees and about 130 degrees; (iii) between 90 degrees and about 120 degrees; (iv) between about 100 degrees and about 120 degrees; and (v) about 110 degrees (claim 7) and that the obtuse angle is one of: (i) between about 120 degrees and about 160 degrees; (ii) between about 130 degrees and about 150 degrees; and (iii) about 140 degrees (claim 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the obtuse angle to be one of: (i) between 90 degrees and about 140 degrees; (ii) between 90 degrees and about 130 degrees; (iii) between 90 degrees and about 120 degrees; (iv) between about 100 degrees and about 120 degrees; and (v) about 110 degrees (claim 7) and for the obtuse angle to be one of: (i) between about 120 degrees and about 160 degrees; (ii) between about 130 degrees and about 150 degrees; and (iii) about 140 degrees (claim 9), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It is noted that Applicant has not specified a . 

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.
Regarding Brehm et al., Applicant argues that the hooks of Brehm are different than the screws of the invention because a hook does not fix a plate to bone in the same manner as does a screw (see pgs. 8-9).  The Examiner notes that Applicant has not amended claim 1 to structurally distinguish between a hook and a screw as claim 1 does not recite a screw.  Applicant also argues that screw 129 is not a fixation element because it does not connect holding element 124 to lamina 310 but instead connects holding element 124 to plate 101 (see pg. 9).  The Examiner notes that screw 129 attaches holding element 124 to lamina 310 indirectly via plate 101.  Applicant further argues that the rod does not assist the function of pressing together two parts of a fractured parts interarticularis (see pg. 9).  As noted in the rejection above, securing extension 119 and holding element 124 to vertebral body 311 would prohibit movement of two parts of a fractured pars interarticularis relative to one another and the fixation of rod 380 to second connector 131b as shown in Fig. 3d would further assist in prohibiting such movement.
Regarding Hirschl et al., Applicant argues that the lower surface, area 47a, and element 46a cannot serve as the laminar plate, the second fixation element, and the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773